Exhibit 10.1
SENIOR PROMISSORY NOTE
 

$____________
October 1, 2008

 
Home System Group, a Nevada corporation ("Maker"), hereby promises to pay to
__________________________ ("Holder"), at ___________ or at such other address
as may be specified by Holder, the principal sum of__________________, without
interest, in lawful money of the United States of America.
 
This Note is being issued by Maker as payment under that certain Stock Purchase
Agreement dated September 23, 2008 (the “Agreement”), among Maker, Asia Forever
Investment Limited, a Hong Kong corporation,  Liming Jiao and Xiaohong Chen.
This Note is being issued by Maker on the closing date of the Agreement (the
“Closing Date”).
 
The principal indebtedness evidenced by this Note shall not bear
interest.  Principal shall be payable as follows:  25% payable on or before
December 31, 2008, the remaining principal amount to be repaid in three
semi-annual installments with the final installment and balance under this Note
due on or before the second anniversary of the Closing Date (the “Maturity
Date”).
 
This Note may be prepaid in full, or in part, at any time.
 
Upon failure of Maker to pay any installment in full when due, Holder may, by
notice to Maker, accelerate the obligation of Maker to pay the entire balance of
this Note, and upon such acceleration there shall be due to Holder the entire
balance of this Note.
 
This Note is not transferable.  Payment of or on account of principal on this
Note shall be made only to or upon the order in writing of the registered
Holder.
 
The provisions of this Note and of all agreements now or hereafter existing
between Maker and Holder are hereby expressly limited so that in no event
whatever shall the amount paid or agreed to be paid to Holder for the use,
forbearance or detention of the sums evidenced by this Note exceed the maximum
amount permissible under applicable law.  If from any circumstance whatever the
performance or fulfillment of any provision of this Note, or of any other
agreement between Maker and Holder, should involve or purport to require any
payment in excess of the limit prescribed by law, then the obligation to be
performed or fulfilled is hereby reduced to the limit of such validity, and if
from any circumstance whatever Holder should ever receive as interest an amount
which would exceed the highest lawful rate, then the amount which would be
excessive interest shall be applied to the reduction of principal (or, at
Maker's option, be paid over to Maker) and shall not be counted as interest.
 
Maker hereby waives presentment, protest, demand or notice of any kind in
connection with any failure to pay when due the indebtedness evidenced by this
Note.
 

--------------------------------------------------------------------------------


 
Regardless of the place of its execution, this Note shall be construed in
accordance with the laws of the State of Nevada.




HOME SYSTEM GROUP
 
By:       
 
Name:   Fuying Wang
Title:     Chief Executive Officer


 
 
 
 
 

--------------------------------------------------------------------------------